Title: To Benjamin Franklin from Thomas Barclay, 29 January 1783
From: Barclay, Thomas
To: Franklin, Benjamin



Sir
L’Orient 29 Januy. 1783
I had the Honour of receiving the Letter which your Excellency was so kind as to Write me the 21st. instant and I very heartily and sincerely Congratulate you on your having seen such Important Events take place as the Independence of America, and General Peace of Europe.
There are now in this port several American Vessels ready to push to Sea, and if there is nothing improper in the application, I woud be very glad that Passports from the British Minister cou’d be obtaind to permit them to Sail without delay. It is of much consequence to the owners, as the Seamen are shipped upon the terms usually allow’d in time of War, and an other reason I have to wish to see them get away is, that all of them have Public supplies onboard.— If those supplies can be got to Philadelphia before the Shipments from England &c get there, Mr. Morris will be enabled if he chuses to Sell them, to raise a very considerable sum from them.
I am not clear as to the practicability of procuring such Passports, but as I am told they will be granted to the French Ships I hope you will excuse my mentioning it.
I have the Honour to be very respectfully Sir Your Most Obt. Most Huml servt.
Thos Barclay


The Vessels here are,
The Ship St. James,        Alexr. Cain Master
          ″      Heer Adams  . . . . .  . Collins
          ″      America . . . .   Robt. Caldwell
          ″      Washington    Jams. Josiah
And at Nantes,
  The Ship Prince of Liege Isaac All


 
  His Excellency Benjamin Franklin Esqr.
Notation: T. Barclay L’Orient 9 June 1783
